—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Huttner, J.), rendered September 22, 1986, convicting him of robbery in the second degree and criminal possession of a hypodermic instrument, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it *553was legally sufficient to establish the defendant’s guilt of robbery in the second degree beyond a reasonable doubt.
We have reviewed the defendant’s remaining argument and find it to be without merit (see, Penal Law § 70.08 [3] [b]; People v Morse, 62 NY2d 205; People v Suitte, 90 AD2d 80). Mangano, J. P., Thompson, Spatt and Rosenblatt, JJ., concur.